Citation Nr: 0531421	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  04-26 075	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1966 to May 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which denied the veteran's claim for service 
connection for bilateral hearing loss.  

On August 15, 2005, he testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ).  A transcript of the hearing is of record. 


FINDING OF FACT

There is no medical evidence suggesting the veteran's 
bilateral hearing loss either originated in service or is 
otherwise causally related to his military service, including 
to acoustic trauma.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.385 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004) (Pelegrini II).  In this case, the RO 
provided the veteran with VCAA notice in May and July 2003, 
so before the initial decision concerning this claim in 
August 2003.  Therefore, this was in accordance with the 
preferred sequence of events (VCAA letter before initial 
adjudication) specified in Pelegrini II.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-121.  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

The May and July 2003 VCAA letters provided the veteran with 
notice of the evidence needed to support his claim that was 
not on record at the time of the letters, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letters satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)  (Pelegrini I).  
See VAOPGCPREC 1-04 (Feb. 24, 2004).  The "fourth element" 
language in Pelegrini I is substantially identical to that of 
Pelegrini II, as mentioned, requiring VA under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) to request the claimant 
provide any evidence in his or her possession that pertains 
to the claims.  Id.  The General Counsel's opinion held that 
this language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. sy 130 (Ivers, J., dissenting).  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

Here, although the VCAA letters did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letters requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005) (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).  

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  He also submitted reports of 
private audiometry testing conducted in August 1997 and April 
2003.  In addition, a VA examination was scheduled in July 
2003.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This requires a 
finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The Court has held that the provisions of 38 C.F.R. § 3.385 
do not have to be met during service, only currently.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the benefit-of-the-doubt 
doctrine").  

Legal Analysis

The medical evidence indicates the veteran currently has 
moderate to moderately severe sensorineural hearing loss in 
both ears (see report of July 2003 VA examination).  Although 
not certain, he believes his hearing problems began as a 
result of military service and increased in severity after 
being exposed to noise during his civilian career (see Hr'g 
Tr. 7, Aug. 15, 2005).  During service, he said that for a 
period of time he had to charge batteries next to a diesel 
generator (Hr'g Tr. 4-5).  He said the generator was so loud 
that you could not hear yourself think or talk to anyone else 
(Hr'g Tr. 4).  

The veteran's SMRs indicate his hearing was within normal 
limits when he enlisted (see September 1966 enlistment 
physical).  He was treated for otitis externa (i.e. ear 
infections) from March 1968 through May 1968.  An April 1968 
record notes that his ears were doing better and he had no 
hearing loss.  The report of the April 1970 examination given 
prior to discharge indicates that on objective physical 
evaluation, his ears were normal and his hearing acuity was 
within normal limits.  

In August 2005, the veteran testified that he did not begin 
noticing his hearing loss until 1975 or 1976 (Hr'g Tr. 4).  
After separating from service in May 1970, he worked in a 
grain elevator and as a mechanic (Hr'g Tr. 6).  The report of 
the July 2003 VA examination indicates he said that he was 
exposed to loud noise during his civilian career, and that he 
did not use hearing protection.  The VA audiologist opined:

Based upon the discharge audiogram located in the 
C-file indicating that the veteran's hearing was 
essentially WNL [within normal limits], and the 
veteran's history of post-military noise exposure, 
it is not at least as likely as not that the 
veteran's hearing loss is related to his military 
service.

As already alluded to, competent medical evidence is required 
to establish a nexus between a current disability and 
military service.  See Espiritu v Derwinski, 2 Vet. App. 492, 
494 (1992); Layno v. Brown, 6 Vet. App. 465 (1994); 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); and Hasty v. Brown, 13 Vet. App. 230 
(1999).  As a layman, the veteran, himself, is not qualified 
to provide a competent medical opinion etiologically linking 
his hearing loss to his service in the military that ended 
many years ago.  Id.  And unfortunately, the only competent 
medical evidence on record indicates his hearing loss was not 
a result of his military service.  


For these reasons, the claim for service connection for 
bilateral hearing loss must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for bilateral hearing loss 
is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


